          Case 3:20-mc-80224-SK Document 2-3 Filed 12/22/20 Page 1 of 2




1    KAUFHOLD GASKIN GALLAGHER DLLP
     STEVEN S. KAUFHOLD, ESQ. (SBN 157195)
2    Email: SKaufhold@KaufholdGaskin.com
     QUYNH K. VU, ESQ. (SBN 286631)
3    Email: QVu@KaufholdGaskin.com
     388 Market St., Suite 1300
4    San Francisco, CA 94111
     Telephone: 415-445-4620
5    Facsimile: 415-874-1071

6    ROSENFELD & KAPLAN LLP
     TAB K. ROSENFELD (pro hac vice pending)
     Email: tab@rosenfeldlaw.com
7    1180 Avenue of the Americas, Ste 1920
     New York, NY 10036
8    Telephone: 212-682-1400
9    Attorneys for Applicants Karam Salah Al Din
     Awni Al Sadeq and Stokoe Partnership Solicitors
10

11
                             UNITED STATES DISTRICT COURT
12
                          NORTHERN DISTRICT OF CALIFORNIA
13

14
     In re Application of KARAM SALAH AL
15   DIN AWNI AL SADEQ and STOKOE                      Case No. 3:20-mc-80224
     PARTNERSHIP SOLICITORS for an Order
16   Under 28 U.S.C. §1782 to Conduct                  [PROPOSED] ORDER GRANTING EX
     Discovery for Use in Foreign Proceedings          PARTE APPLICATION FOR AN ORDER
17                                                     UNDER 28 U.S.C. § 1782 TO
                                                       CONDUCT DISCOVERY FOR USE IN
18                                                     FOREIGN PROCEEDINGS
19

20

21

22

23

24

25

26

27
       [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR AN ORDER UNDER 28
28                                  U.S.C § 1782
           Case 3:20-mc-80224-SK Document 2-3 Filed 12/22/20 Page 2 of 2




1                                         [PROPOSED] ORDER

2            This matter comes before the Court on the ex parte Application of Karam Salah Al

3    Din awni Al Sadeq (“Mr. Al Sadeq”) and Stokoe Partnership Solicitors (“Stokoe”, and

4    together with Mr. Al Sadeq, the “Applicants”), for an Order Pursuant to 28 U.S.C. § 1782 to
     Conduct Discovery by the Issuance of Subpoenas (the “Application”), which seek information,
5
     documents, and materials in connection with civil proceedings initiated by the Applicants and
6
     currently pending in the High Court of Justice of England and Wales, Queen’s Bench Division
7
     captioned: Karam Salah Al Din Awni Al Sadeq v. Dechert, LLP, Neil Gerrard, David Hughes, and
8
     Caroline Black, Claim No. QB-2020-000322, Stokoe Partnership Solicitors v. Mr. Paul Robinson,
9
     Company Documents Limited, and Mr. Oliver Moon, Claim No. QB-2020-002218; Stokoe
10
     Partnership Solicitors v. Mr. Patrick Tristram Finucane Grayston + Co Limited, Mr. Stuart Robert
11
     Page, and Page Corporate Investigations Limited, Claim No. QB-2020-002492 (collectively, the
12
     “Foreign Proceedings”).
13
             The Court, having considered the Application, the Memorandum of Law in Support of the
14   Application, and the Declarations of Steve Kaufhold and Haralambos Tsiattalou in Support of the
15   Application, and good cause appearing, it is hereby ordered that:
16           1. The Application is GRANTED.
17           2. Applicants are hereby granted leave to issue the Subpoenas for information,

18               documents, and materials, in substantially the same form attached as Exhibits A,

19               B, C, D, and E to the Declaration of Steve Kaufhold, upon each Google, Inc., and

20               Dropbox Inc., Cloudflare Inc., Ngrok, LLC, and Twilio Inc.

21           3. ORDERED this ____ day of _____, 202__.

22

23
                                                      UNITED STATES DISTRICT JUDGE
24

25

26                                                     1
27
        [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR AN ORDER UNDER 28
28                                   U.S.C § 1782
